In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 17‐2808 
KLEEN PRODUCTS LLC, et al., 
                                                Plaintiffs‐Appellants, 
                                  v. 

GEORGIA‐PACIFIC LLC and WESTROCK CP, LLC, 
                                   Defendants‐Appellees. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
          No. 10 C 5711 — Harry D. Leinenweber, Judge. 
                     ____________________ 

     ARGUED MAY 23, 2018 — DECIDED DECEMBER 7, 2018 
                ____________________ 

   Before WOOD, Chief Judge, and BAUER and ROVNER, Circuit 
Judges.  
    WOOD, Chief Judge. Oligopolies have always posed prob‐
lems for conventional antitrust law: without something that 
can be called an agreement, they elude scrutiny under section 
1 of the Sherman Act, 15 U.S.C. § 1, and yet no individual firm 
has enough market power to be subject to Sherman Act sec‐
tion 2, 15 U.S.C. § 2. Tacit collusion is easy in those markets, 
see In re Text Messaging Antitrust Litigation, 782 F.3d 867 (7th 
2                                                      No. 17‐2808 

Cir. 2015), and firms  have little  incentive to compete on the 
basis of price, “preferring to share the profits [rather] than to 
fight with each other.” Joe Sanfelippo Cabs, Inc. v. City of Mil‐
waukee, 839 F.3d 613, 615 (7th Cir. 2016).  
    This appeal concerns the fine line between agreement and 
tacit collusion, or, put another way, conscious parallelism. Di‐
rect purchasers of containerboard (“the Purchasers”) charged 
multiple  manufacturers  with  conspiring  to  increase  prices 
and reduce output between 2004 and 2010. We aﬃrmed the 
district court’s decision to certify a nationwide class of buyers. 
Kleen Prods. LLC v. Int’l Paper Co., 831 F.3d 919 (7th Cir. 2016). 
Before  and  after  that  ruling,  most  of  the  defendants  settled 
with  the  Purchasers.  But  two  companies—Georgia‐Pacific 
LLC  and  WestRock  CP,  LLC—decided  to  fight.  They  per‐
suaded the district court that there was not enough evidence 
of a conspiracy to proceed to trial. We agree with that assess‐
ment and aﬃrm the judgment dismissing the case. 
                                  I 
                                 A 
   Containerboard  is  the  name  of  the  material  used  in 
countless  boxes:  it  consists  of  a  corrugated  layer  of  heavy 
paper sandwiched between two smooth pieces of linerboard. 
Demand  is  relatively  inelastic,  meaning  that  customers  will 
not defect to other products even if the price goes up, because 
the  available  substitutes  are  inferior.  Containerboard  is 
manufactured  at  large,  costly  mills,  which  are  hard  to 
duplicate,  given  both  the  high  cost  of  construction  and  the 
myriad  of  environmental  laws  that  must  be  satisfied.  A 
handful  of  major  players  dominate  the  industry.  Those 
players  include  the  original  defendants  in  this  suit: 
No. 17‐2808                                                               3

International  Paper  (“IP”),  Georgia‐Pacific,  Temple‐Inland, 
Inc., WestRock,1 Weyerhaeuser Co., Norampac Holdings U.S. 
Inc., and Packaging Corporation of America (“PCA”).  
    During  the  early  2000s,  prices  for  containerboard  were 
low.  But  from  February  2004  to  November  2010,  they  rose 
dramatically.  The original defendants attempted to institute 
price  increases  on  15  diﬀerent  occasions.  The  pattern  was  a 
common  one. After  one  company  announced  that  it  would 
raise its prices for containerboard, the rest followed suit with 
identical or comparable increases in the ensuing hours, days, 
or weeks. (The one exception was a failed attempt in which 
there were three hold‐outs.) Such eﬀorts took place from time 
to  time.  For  example,  in  March  2003,  the  defendants 
attempted  an  ultimately  unsuccessful  increase.  Of  the 
proposed hikes from 2004 to 2010, Georgia‐Pacific, WestRock, 
and  a  non‐defendant  each  led  the  eﬀort  twice.  The  price 
increases were sustained nine times, a 60% success rate.  
    While containerboard prices rose, containerboard produc‐
tion capacity fell in North America (despite the inelasticity of 
demand and growth throughout the rest of the globe). The in‐
itial defendants were not immune from this decline. The Pur‐
chasers’  expert  concluded  that  the  defendant  companies  re‐
duced their production capacity by an amount almost double 
that of non‐defendants, though they used diﬀerent strategies 
to accomplish this goal. They closed a significant number of 



                                                 
1 Over  the  lifespan  of  this  case,  WestRock  has  undergone  corporate 
changes and thus has been known by various names, including RockTenn 
CP, LLC and Smurfit‐Stone Container Corporation. We refer to the busi‐
ness by its present name. 




                                                                            
4                                                    No. 17‐2808 

mills during the class period—WestRock alone was responsi‐
ble for more than a third of those closures. WestRock also took 
care, through measures such as buyer selection and machin‐
ery  sales,  to  avoid  adding  containerboard  supply  into  the 
market.  Georgia‐Pacific  kept  all  its  mills  running,  but  it 
slowed  the  rate  of  production.  It  would  periodically  “slow 
back” production by idling or shutting down machines and 
taking extra downtime. While these practices diminished sup‐
ply to the point that it sometimes pinched, in the end Georgia‐
Pacific never missed an order. And the company actually in‐
creased its overall capacity by acquiring a new mill in 2007.  
    During this period, the defendants were in regular com‐
munication. Company executives and other employees spoke 
by phone and at trade association meetings every few days. 
The record does not reveal the contents of all these conversa‐
tions, but at least some dealt with the timing and pricing of 
interfirm trading of containerboard—a common practice. 
    Internal and public‐facing statements made by the defend‐
ants’ employees shed light on these economic developments. 
Some email exchanges may be read to imply that the defend‐
ants  had  foreknowledge  of  other  companies’  proposed  in‐
creases before they were announced. For example, just before 
three price hikes, a PCA employee oﬀered an opinion about 
how high prices would need to go over the next year and a 
half in order to recover the cost of capital. A Georgia‐Pacific 
staﬀer wrote “the party begins” when discussing an increase 
attempt.  A  WestRock  vice  president  emailed  that  the  com‐
pany “always follow[s] IP,” even though in fact “always” was 
an overstatement. And a Weyerhaeuser employee discussed a 
specific increase two days before WestRock first made its new 
No. 17‐2808                                                           5

price public. Other statements support the inference that a co‐
ordinated  plan  was  in  place.  For  instance,  a  Weyerhaeuser 
employee wrote that he “made up a bunch” of information in 
a report about what was learned from customers about com‐
petition,  asking  others  to  “be  more  specific”  to  stay  “out  of 
anti‐trust  legal  issues.”  A  Norampac  executive,  discussing 
problems with the industry, said “you have to be ready to let 
go business if you want to keep the price up,” and “everybody 
needs to do the same thing.”  
    Georgia‐Pacific and WestRock made their own incriminat‐
ing remarks. Because some details remain under seal in this 
court, some of our examples are a bit vague, but we have re‐
viewed the sealed materials and they are consistent with the 
remainder of the evidence. A WestRock vice‐president made 
remarks in an email that could easily be construed as an un‐
dertaking  to  follow‐the‐leader.  A  diﬀerent  vice‐president 
complained that the company “ha[d] no choice but to support 
[a price increase] initiative” and that WestRock “ha[d] done 
[its] part.” At one point, a company employee wrote that the 
“only way to get paid is to have a 1994‐95 situation where the 
tide  rises  for  all  boats,”  perhaps  referring  to  the  container‐
board industry’s earlier run‐ins with antitrust law. See, e.g., In 
re Linerboard Antitrust Litig., 305 F.3d 145 (3d Cir. 2002). Pub‐
licly, WestRock’s CEO was reported to have said that the com‐
pany  had  a  restructuring  plan  to  “cut  supply  enough  at 
[WestRock] to force price increases throughout the industry.” 
Georgia‐Pacific’s president gave a  speech during  the period 
in question urging the industry to resist customer requests for 
price breaks.  




                                                                        
6                                                      No. 17‐2808 

                                 B 
    In September 2010, the Purchasers filed a putative class ac‐
tion  alleging  violations  of  section  1  of  the  Sherman Act.  15 
U.S.C. § 1. The district court consolidated the suit with similar 
actions and denied several motions to dismiss. Discovery fol‐
lowed. Then in March 2015, the district court granted the Pur‐
chasers’  motion for class certification  under Federal Rule of 
Civil Procedure 23. It defined the class as follows: 
         All  persons  that  purchased  Containerboard  Prod‐
     ucts directly from any of the Defendants or their sub‐
     sidiaries or aﬃliates for use or delivery in the United 
     States  from  at  least  as  early  as  February  15,  2004 
     through November 8, 2010. 
Kleen Prods., 831 F.3d at 922. We aﬃrmed the certification de‐
cision  while  making  clear  that  we  were  not  addressing  the 
merits. E.g., id. at 928. 
   Back in the district court, the litigation rolled onward. The 
court  largely  denied  the  parties’  cross‐motions  to  exclude 
each  other’s  experts.  Both  sides  moved  for  summary  judg‐
ment.  Before  the  court  acted  on  those  motions,  some  of  the 
defendants  settled  with  the  Purchasers.  The  district  court 
granted  the  remaining  defendants,  Georgia‐Pacific  and 
WestRock,  summary  judgment.  In  a  lengthy  opinion  that 
delved  deeply  into  the  Purchasers’  evidence,  the  court  con‐
cluded  that the  record, viewed holistically  in the light most 
favorable to the Purchasers, did not tend to rule out that the 
defendants had acted independently. With only the final ap‐
proval  of  settlement  agreements  pending,  the  district  court 
entered partial final judgment for the remaining defendants 
under Rule 54(b). The Purchasers ask us to revisit that ruling. 
No. 17‐2808                                                           7

                                  II 
     Section  1  of  the  Sherman  Act  prohibits  every  “contract, 
combination, … or conspiracy in restraint of trade … .” Courts 
have understood for more than a century that this language 
does  not  ban  all  contracts,  but  instead  reaches  only  agree‐
ments that restrict competition. Copperweld Corp. v. Indep. Tube 
Corp., 467 U.S. 752, 768 (1984); see also Broadcast Music, Inc. v. 
Columbia Broadcasting Sys., Inc., 441 U.S. 1 (1979); United States 
v.  Socony‐Vacuum  Oil  Co.  (1940).  In  the  absence  of  an  agree‐
ment,  the  antitrust  laws  forbid  only  monopolization  or  at‐
tempts to monopolize, see 15 U.S.C. § 2, as well as a few other 
arrangements including anticompetitive mergers and acqui‐
sitions,  see  15  U.S.C.  §  18.  But  this  case  concerns  only  sec‐
tion 1; the plaintiﬀs make no claim that any of the defendants 
has  even  attempted  to  monopolize,  much  less  succeeded  in 
such an eﬀort. See Spectrum Sports, Inc. v. McQuillan, 506 U.S. 
447 (1993). We can therefore disregard all other antitrust the‐
ories and focus on the question whether the district court cor‐
rectly decided that the Purchasers did not present enough ev‐
idence to permit a trier of fact to find the agreement necessary 
for section 1 liability. As the Supreme Court put it in Bell At‐
lantic Corp. v. Twombly, 550 U.S. 544 (2007), “at the summary 
judgment stage a § 1 plaintiﬀ’s oﬀer of conspiracy evidence 
must tend to rule out the possibility that the defendants were 
acting independently.” Id. at 554, citing Matsushita Elec. Indus. 
Co. v. Zenith Radio Corp., 475 U.S. 574 (1986). 
    It is worth recalling that an antitrust plaintiﬀ, like all oth‐
ers, is entitled to try to meet that burden with either direct or 
circumstantial evidence. Miles Distribs., Inc. v. Specialty Constr. 
Brands, Inc., 476 F.3d 442, 449 (7th Cir. 2007). Antitrust plain‐




                                                                        
8                                                       No. 17‐2808 

tiﬀs do not face a heightened burden to defeat summary judg‐
ment.  See  Omnicare,  Inc.  v.  UnitedHealth  Grp.,  Inc.,  629  F.3d 
697, 707 (7th Cir. 2011). As Rule 56 generally commands, we 
draw  all  reasonable  inferences  in  favor  of  the  non‐moving 
party, here the Purchasers. It is the substantive law, however, 
that establishes what the plaintiﬀ must address. The Purchas‐
ers needed evidence that would allow a trier of fact to nudge 
the ball over the 50‐yard line and rationally to say that the ex‐
istence of an agreement is more likely than not. Put more di‐
rectly, they must put on the table “some evidence which, if be‐
lieved, would support a finding of concerted behavior.” Toys 
“R”  Us  Inc. v. FTC,  221 F.3d 928, 935 (7th Cir. 2000); accord 
Blomkest Fertilizer, Inc. v. Potash Corp. of Saskatchewan, 203 F.3d 
1028, 1032 (8th Cir. 2000) (en banc) (reading Matsushita to re‐
quire that it be more reasonable to infer a price‐fixing conspir‐
acy than permissible activity). 
    Armed  with  bountiful  circumstantial  evidence,  the  Pur‐
chasers accuse the defendant manufacturers of agreeing to re‐
strict the supply of containerboard and thereby to create mar‐
ket conditions that would support significantly higher prices. 
The  district  court  properly  considered  “economic  evidence 
suggesting  that  the  defendants  were  not  in  fact  competing, 
and  noneconomic  evidence  suggesting  that  they  were  not 
competing  because  they  had  agreed  not  to  compete.”  In  re 
High Fructose Corn Syrup Antitrust Litig., 295 F.3d 651, 655 (7th 
Cir. 2002). It then drew and compared the corresponding in‐
ferences from each data point. See, e.g., Omnicare, 629 F.3d at 
707–20. After determining that each piece of evidence individ‐
ually did not rule out the possibility of independent action, it 
reviewed the evidence in the aggregate, as required. See id. at 
720. The court concluded that because no individual piece of 
evidence  tended to show collusion, the combined probative 
No. 17‐2808                                                             9

value  was  zero.  We  are  not  so  sure  of  that.  While  no  single 
piece  of  information  may  win  the  day,  the  whole  may  be 
greater than the sum of its parts in tending to exclude the pos‐
sibility of conscious parallelism. See High Fructose Corn Syrup, 
295 F.3d at 655 (“[E]vidence can be susceptible of diﬀerent in‐
terpretations  …  without  being  wholly  devoid  of  probative 
value … .”). 
    Nonetheless,  our  assessment  of  the  district  court’s  deci‐
sion is de novo, and so we need only satisfy ourselves that we 
have the proper standard in mind. In re Dairy Farmers of Am., 
Inc.,  Cheese Antitrust  Litig.,  801  F.3d  758,  762  (7th  Cir.  2015). 
Viewing  the  evidence and  reasonable  inferences  in  the  Pur‐
chasers’ favor, we ask whether they have produced any evi‐
dence that would rule out the hypothesis that the defendants 
were  engaged  in  self‐interested  but  lawful  oligopolistic  be‐
havior during the relevant period. Despite the volume of evi‐
dence  the  Purchasers  submitted  in  opposition  to  summary 
judgment,  we  find  ourselves  in  agreement  with  the  district 
court’s ultimate conclusion. We discuss below only the most 
significant  evidence  against  Georgia‐Pacific  and  WestRock; 
those interested in a more comprehensive account should re‐
fer to the district court’s opinion, Kleen Prods. LLC v. Int’l Pa‐
per, 276 F. Supp. 3d 811 (N.D. Ill. 2017). We conclude that noth‐
ing in this record would permit a trier of fact to conclude that 
the defendants were colluding, rather than behaving in their 
independent self‐interest.  
                                   III 
                                    A 
   We start with some structural evidence about the contain‐
erboard industry. As we noted in our earlier encounter with 




                                                                           
10                                                            No. 17‐2808 

this litigation, the market has certain structural features that 
make it “conducive to successful collusion,” such as a small 
number  of  manufacturers,  vertical  integration,  inelastic  de‐
mand, a standardized commodity product, and high barriers 
to entry. Kleen Prods., 831 F.3d at 927–28. These characteristics 
make it easier for companies either to form a cartel or to follow 
the leader independently. Text Messaging, 782 F.3d at 871–72; 
In re Chocolate Confectionary Antitrust Litig., 801 F.3d 383, 397 
(3d Cir. 2015). We explained why this is so in our 2015 Text 
Messaging opinion: 
      [I]f a small number of competitors dominates a market, 
      they  will  find  it  safer  and  easier  to  fix  prices  than  if 
      there are many competitors of more or less equal size. 
      For the fewer the conspirators, the lower the cost of ne‐
      gotiation  and  the  likelihood  of  defection  …  .  But  the 
      other side  of this coin is that the fewer the firms,  the 
      easier  it  is  for  them  to  engage  in  “follow  the  leader” 
      pricing  (“conscious  parallelism,”  as  lawyers  call  it, 
      “tacit collusion” as economists prefer to call it)—which 
      means  coordinating  their  pricing  without  an  actual 
      agreement  to  do  so. As  for  the  apparent  anomaly  of 
      competitors’ raising prices in the face of falling costs, 
      … this may be not because they’ve agreed not to com‐
      pete  but  because  all  of  them  have  determined  inde‐
      pendently  that  they  may  be  better  oﬀ  with  a  higher 
      price.  That  higher  price,  moreover—the  consequence 
      of parallel but independent decisions to raise prices—
      may generate even greater profits (compared to com‐
      petitive pricing) if costs are falling, provided that con‐
      sumers do not have attractive alternatives. 
No. 17‐2808                                                      11

Text Messaging, 782 F.3d at 871–72. Because of the competing 
inferences that can be drawn from this market structure, the 
district court properly found that the economic evidence did 
not tend to exclude the possibility of independent action.  
                                 B 
    Next, we turn to more specific evidence that the Purchas‐
ers  oﬀered.  In  establishing  both  defendants’  failure  to  com‐
pete, the Purchasers rely heavily on the 15 price hikes that oc‐
curred over the class period. But one must take care with the 
inferences that can be drawn from such evidence. Following 
a competitor’s price increases can be consistent with rational 
self‐interest in oligopolies. See Text Messaging, 782 F.3d at 874–
75. Each firm in a tight oligopoly might think that it will reap 
greater profits if it imitates, rather than undermines, its peers’ 
price  hikes.  Brooke  Grp.  Ltd.  v.  Brown  &  Williamson  Tobacco 
Corp., 509 U.S. 209, 227 (1993); Valspar Corp. v. E.I. Du Pont de 
Nemours & Co., 873 F.3d 185, 191 (3d Cir. 2017). And it might 
reach  that  conclusion  without  any  conscious  coordination 
with its competitors. For that reason, “it is not a violation of 
antitrust law for a firm to raise its price, counting on its com‐
petitors to do likewise (but without any communication with 
them on the subject) … .” Text Messaging, 782 F.3d at 876.  
                                 1 
   The task before any plaintiﬀ is thus to find and produce 
evidence that reveals coordination or agreement (even a wink 
and a nod—formal agreements have never been required for 
purposes of Sherman Act section 1). See id.; Blomkest Fertilizer, 
203  F.3d  at  1033.  For  instance,  foreknowledge  of  price 
increases may be persuasive evidence that an agreement was 
afoot.  See  Chocolate  Confectionary,  801  F.3d  at  408;  In  re 




                                                                     
12                                                       No. 17‐2808 

Coordinated  Pretrial  Proceedings  in  Petroleum  Prods.  Antitrust 
Litig., 906 F.2d 432, 455 (9th Cir. 1990). The Purchasers here 
attempt  to carry their burden  by emphasizing  the  timing  of 
the price increase attempts, which they describe as “lockstep.” 
They urge us to draw the inference that such tight congruence 
of  price  movements  could  not  have  occurred  unless  the 
competitors had an inside scoop. But a close look at the record 
reveals that the Purchasers overstate how coordinated these 
hikes actually were. Diﬀerent manufacturers, including non‐
defendants,  led  the  attempts.  See  Reserve  Supply  Corp.  v. 
Owens‐Corning Fiberglas Corp., 971 F.2d 37, 54 (7th Cir. 1992) 
(finding that a change in who is the price leader suggests that 
manufacturers  could  independently  decide  whether  to 
participate  in  price  increases).  Sometimes  companies 
followed suit over a month later. Even the attempts that saw 
quick turnaround times do little to raise suspicions. If it is in 
a company’s self‐interest to imitate a price leader’s increase, 
why  wait  to  enjoy  the  benefit?  The  Purchasers  accuse  the 
defendants  of  lying  when  they  claim  to  have  explored 
independently  a  possible  increase.  But  there  is  no  evidence 
supporting this allegation. 
   The  Purchasers’  “proof”  of  prior  knowledge  amounts  to 
nothing more than speculation. They emphasize a March 2004 
PCA memorandum that said “at least three $40–50 increases 
over the next 18 months” were needed to recoup the cost of 
capital. By September 2005, three attempts to raise prices had 
indeed  occurred.  But  this  supposed  smoking  gun  could  be 
nothing more than a somewhat accurate industry prediction. 
That two of the increases were for $50 is unsurprising, given 
that  most  of  the  15  attempts  were  for  $40  or  $50.  More  tell‐
No. 17‐2808                                                   13

ingly, the PCA employee did not accurately predict three suc‐
cessful increases, since the second one failed and the third was 
only for $30. 
    The  evidence  that  Georgia‐Pacific  provided  or  received 
advance notice is even weaker. The best that the Purchasers 
oﬀer is a comment made by a Georgia‐Pacific employee that 
“the party begins,” following a discussion that a few manu‐
facturers  had  announced  an  increase.  This  remark  could 
merely express enthusiasm about the upward trend in pric‐
ing.  
    Another aspect of the Purchasers’ argument is that the ris‐
ing  prices  throughout  the  class  period  reflect  an  abrupt 
change in business practices. If that is an accurate description 
of what happened, it might support an inference of conspir‐
acy. But before the inference can be drawn, we have looked 
for a shift in firm behavior, as opposed to external market con‐
ditions. See Toys “R” Us, 221 F.3d at 935; Chocolate Confection‐
ary, 801 F.3d at 410. In the present case, the Purchasers’ evi‐
dence reveals only changed market conditions. For instance, 
they point to complaints that manufacturers made about ag‐
gressively competitive pricing that took place before, but not 
during, the class period. Yet the shift may be explained by ex‐
ternal  factors,  such  as  the  emergence  from  the  economic 
downturn of 2008, which occurred in the middle of the class 
period. And  in  terms  of  the  companies’  behavior—the  rele‐
vant  inquiry—the  manufacturers  had  attempted  to  raise 
prices before the class period as well. A continuation of a his‐
toric pattern—including of parallel price increase announce‐
ments—does not plausibly allow one to infer the existence of 




                                                                 
14                                                         No. 17‐2808 

a  cartel.  Valspar,  873  F.3d  at  196;  Chocolate  Confectionary,  801 
F.3d at 410. 
    A further strike against the Purchasers’ case is the failure 
rate  of  the  manufacturers’  eﬀorts:  40%  of  the  attempted 
increases  did  not  hold.  The  district  court  pondered  why  a 
company would risk treble damages by colluding on an often‐
ineﬀective  plan  when  tacitly  following  price  hikes  had  no 
downside risk. Cf. Text Messaging, 782 F.3d at 878. Perhaps the 
Purchasers  have  a  good  answer  to  that  question:  when 
potential profits are in the billions, even 60% odds provide a 
substantial  incentive.  But  that  at  best  leaves  matters  in 
equipoise. 
    If this was a cartel, it would have tried to impose discipli‐
nary measures on the “cheaters” who did not go along with 
the price increases. But that type of evidence is conspicuously 
absent,  even  though  nearly  half  the  price  hikes  failed.  See 
Petruzzi’s  IGA  Supermarkets,  Inc.  v.  Darling‐Del.  Co.,  Inc.,  998 
F.2d 1224, 1233 (3d Cir. 1993) (noting that “a cartel cannot sur‐
vive absent some enforcement mechanism”). The Purchasers 
propose two possible mechanisms for enforcement, but they 
have  not  pointed  to  any  evidence  indicating  that  either  one 
was  used.  It  is  true  that  a  cartel  may  exist  with  only  soft 
measures  of  control  or  ineﬀective  enforcement.  See  In  re 
Broiler  Chicken  Antitrust  Litig.,  290  F.  Supp.  3d  772,  796–97 
(N.D. Ill. 2017) (evidence of an enforcement mechanism is not 
always  required).  Even  if  that  is  so,  however,  the  absence  of 
evidence about enforcement does nothing to dissipate the in‐
ference of independent behavior. We are still left with price 
increases that appear to be just as consistent with independ‐
ent action as with collusion.  
No. 17‐2808                                                   15

                                2 
    The second half of the Purchasers’ theory focuses on sup‐
posedly  coordinated  reductions  of  output  through  mill  clo‐
sures and machine slowdowns. Supply behavior is highly rel‐
evant  because  price‐fixing  arrangements  often  function 
through restrictions of output. See Westinghouse Elec. Corp. v. 
Gulf Oil Corp., 588 F.2d 221, 226 (7th Cir. 1978). But not every 
supply‐side  change  is  equally  suggestive  of  a  conspiracy. 
Conduct that is easily reversed may be consistent with self‐
interested decision‐making.  
    An  example  illustrates  the  point.  Suppose  Company  X 
takes its machines oﬄine more frequently in order to reduce 
its supply. If competitors follow suit, and industry‐wide pro‐
duction falls, all companies can charge more for the commod‐
ity and potentially reap greater profits. See Text Messaging, 782 
F.3d at 877. But what if instead the competitors maintain their 
supply and woo Company X’s customers. Because Company 
X’s reduction strategy was flexible, it can quickly get its ma‐
chines  running  and  filling  orders  again,  minimizing  any 
losses. In contrast, if Company X had lowered its production 
by selling its mills or equipment, it could not rapidly undo its 
eﬀorts while competitors came knocking on customers’ doors. 
This inability to stave oﬀ potential losses has earned the name 
“perilous  leading.”  PHILLIP  E.  AREEDA  &  HERBERT 
HOVENKAMP,  ANTITRUST  LAW  ¶  1425d  (4th  ed.  2018).  Firms 
take significant risks by reducing their output in an inflexible 
manner, unless there is an enforceable agreement in place to 
ensure that competitors will follow suit. Petroleum Prods., 906 
F.2d at 463; In re Plasma‐Derivative Protein Therapies Antitrust 
Litig., 764 F. Supp. 2d 991, 1002 (N.D. Ill. 2011). Because peri‐




                                                                  
16                                                     No. 17‐2808 

lous leading makes “little economic sense” absent coordina‐
tion, evidence of less‐reversible supply restrictions supports 
an inference of conspiracy. Broiler Chicken, 290 F. Supp. 3d at 
798. 
    During the class period, the North American market saw 
a  drop  in  overall  capacity  for  containerboard.  The  original 
defendants collectively were responsible for 19 mill closures. 
Yet  Georgia‐Pacific  not  only  kept  its  mills  open;  it  also 
purchased a new mill. The Purchasers respond that Georgia‐
Pacific underutilized its machines, but Georgia‐Pacific has an 
answer  for  that:  its  run‐to‐demand  strategy.  Under  this 
strategy, which dated back to 1999, Georgia‐Pacific aimed to 
produce  just  enough  containerboard  to  fill  orders  without 
creating  excess  inventory.  Internal  communications  suggest 
that this strategy led to some close calls when filling orders, 
but Georgia‐Pacific always found a way to meet its customer 
demand.  Moreover,  its  acquisition  of  a  mill  allowed  it  to 
increase its production capacity over the class period. 
   The Purchasers’ strongest evidence undercutting Georgia‐
Pacific’s account are comments in performance reviews that 
credit  employees  for  getting  price  increases  by  keeping 
inventory low. Because Georgia‐Pacific did not have suﬃcient 
market power to alter containerboard pricing on its own, the 
Purchasers  insist  that  these  statements  can  be  understood 
only  as  proof  of  an  anticompetitive  agreement.  But 
underusing machinery is the kind of flexible behavior that is 
consistent  with  rational  attempts  to  raise  prices  through 
watchful  attention  to  one’s  competitors’  actions.  Far  from 
perilous,  had  Georgia‐Pacific’s  eﬀorts  not  paid  oﬀ,  it  could 
have  increased  its  output  quickly.  Georgia‐Pacific’s  supply 
No. 17‐2808                                                         17

behavior  does  not  point  towards  its  having  a  role  in  any 
conspiracy. 
                                   3 
    As  ammunition  against  both  defendants,  the  Purchasers 
cite  the  frequent  contacts  that  company  executives  had  by 
phone and at trade association meetings. They allege that the 
defendants’  regular  communications  and  trades  served  as 
opportunities  for  collusion.  Some  courts  have  held  that  this 
type of information flow, especially between executives, may 
be probative of conspiracy. E.g., Stanislaus Food Prods. Co. v. 
USS‐POSCO  Indus.,  803  F.3d  1084,  1093  (9th  Cir.  2015).  But 
having the opportunity to conspire does not necessarily imply 
that  wrongdoing  occurred.  Monsanto  Co.  v.  Spray‐Rite  Serv. 
Corp., 465 U.S. 752, 762 (1984); Weit v. Cont’l Ill. Nat’l Bank & 
Trust Co. of Chi., 641 F.2d 457, 462 (7th Cir. 1981). Especially 
when  companies  have  legitimate  business  reasons  for  their 
contacts,  plaintiﬀs  must  oﬀer  some  evidence  that  moves 
beyond speculation about the content of what was conveyed. 
See  Text  Messaging,  782  F.3d  at  878  (“And  as  there  is  no 
evidence of what information was exchanged at these [trade 
association] meetings, there is no basis for an inference that 
they were using the meetings to plot prices [sic] increases.”); 
accord  Chocolate  Confectionary,  801  F.3d  at  409;  In  re  Musical 
Instruments & Equip. Antitrust Litig., 798 F.3d 1186, 1196 (9th 
Cir. 2015). 
    The Purchasers have no evidence indicating that the exec‐
utives discussed illicit price‐fixing or output restriction deals 
during  their calls or  meetings. They rely  instead on  the fre‐
quency and timing of the contacts. For example, 20 calls were 
made in the days around a Georgia‐Pacific‐led price increase, 
despite the fact that the company had predicted flat pricing 




                                                                        
18                                                      No. 17‐2808 

just  two  weeks  earlier.  That  is  not  enough.  We  cannot  put 
much stock in the frequency of contacts, given the amount of 
trading  that  was  taking  place  among  the  firms.  See  Dairy 
Farmers  of Am.,  801  F.3d  at  763  (where  companies  were  not 
only competitors but also among each other’s largest suppli‐
ers and largest customers, plaintiﬀs needed to point to a com‐
munication  that  “suggest[ed]  a  meeting  of  the  minds  to  fix 
prices”);  High  Fructose  Corn  Syrup,  295  F.3d  at  659  (finding 
nothing  suspicious  about  occasional  interfirm  trades  unless 
firms could supply their customers at a lower cost).  
    Furthermore, we hesitate to impugn the companies’ inten‐
tions solely from the timing of the contacts. To be clear, we do 
not  see  the  frequency  of  the  calls  and  meetings  as  evidence 
tending to exclude collusion. Such a rule would create an in‐
centive for businesses to make constant phone calls in order 
to immunize themselves from antitrust liability. Here, how‐
ever, though some trade association meetings occurred before 
price‐increase proposals, most of Georgia‐Pacific’s announce‐
ments were not preceded by meetings. The Purchasers’ spec‐
ulation about the content of the frequent interfirm contacts is 
not enough to create a jury issue. 
                                  4  
    Incriminating remarks by defendants’ employees can sup‐
port  the  inference  that  a  conspiracy  existed.  See,  e.g.,  High 
Fructose Corn Syrup, 295 F.3d at 662. The Purchasers flag a few 
comments that they see as particularly inculpatory. For start‐
ers,  a  Weyerhaeuser  employee  wrote  that  he  “made  up  a 
bunch” of information in a report and instructed others to “be 
more  specific”  to  keep  the  company  “out  of  anti‐trust  legal 
issues.” In addition, while discussing problems with the in‐
dustry, a Norampac executive said “you have to be ready to 
No. 17‐2808                                                         19

let go business if you want to keep the price up,” and “every‐
body needs to do the same thing.”  
    Yet even if these statements are enough to create a triable 
question about the presence of an agreement generally, they 
are not enough to show that Georgia‐Pacific was a part of that 
cartel. On this front, the Purchasers present little proof. They 
point to a speech in which Georgia‐Pacific’s CEO supposedly 
suggested that the industry should “say ‘no’ on deals” that, 
though competitive, are not profitable. But that is hardly an 
earthshattering  insight,  even  if  proof  of  the  statement  were 
possible without the use of hearsay contained in newspaper 
articles reporting on the speech. See Eisenstadt v. Centel Corp., 
113  F.3d  738,  742  (7th  Cir.  1997).  And  the  account  of  an 
attendee rejects the rumors, stating that this message “was not 
said nor implied.” And the CEO claimed in his deposition that 
he was speaking only about Georgia‐Pacific, not the industry, 
needing  to  decline  deals.  Like  their  economic  proof,  the 
Purchasers’ noneconomic evidence—even when viewed with 
the  parallel  conduct—does  not  exclude  the  possibility  that 
Georgia‐Pacific acted in a self‐interested but permissible way.  
                                  C 
    Some  of  the  Purchasers’  evidence  was  particular  to 
WestRock, to which we now turn. There is a wrinkle in its po‐
tential liability: in June 2010, just shy of the close of the class 
period,  WestRock  received  a  discharge  in  bankruptcy,  for 
which it had filed in 2009. At that moment, it was free of any 
antitrust liability incurred up to the date of discharge. See In 
re Travel Agent Comm’n Antitrust Litig., 583 F.3d 896, 902 (6th 
Cir. 2009). Nonetheless, WestRock is potentially liable for the 
alleged  conspiracy  if  there  is  evidence  it  rejoined  the  cartel 
post‐discharge. Kleen Prods., 831 F.3d at 930; see also O’Loghlin 




                                                                        
20                                                         No. 17‐2808 

v. Cnty. of Orange, 229 F.3d 871, 875 (9th Cir. 2000) (“A ‘fresh 
start’ means only that; it does not mean a continuing licence 
[sic] to violate the law.”). We must therefore look to see if there 
is evidence that would permit a trier of fact both to find the 
initial  agreement,  and  to  find  that  WestRock  rejoined  that 
agreement after its discharge. 
                                   1 
     As we have explained, the parallel price hikes alone do not 
suﬃce to permit a jury to find a cartel. But the Purchasers cite 
evidence  hinting  at  WestRock’s  conspiratorial  involvement. 
For example, they point to an email from Weyerhaeuser that 
discussed  a  $50  increase  just  days  before  WestRock  an‐
nounced it. Though a publication’s email blast had made pub‐
lic the existence of a future attempt, it had gotten the amount 
wrong. Weyerhaeuser had the right number.  
    Yet even if this is enough to create a fact question about 
WestRock’s original participation in the alleged agreement, it 
does nothing to establish that it rejoined the agreement post‐
discharge. During the relevant period, in July 2010, WestRock 
did participate in an unsuccessful attempt to hike prices. The 
Purchasers insist that this reveals more than parallel conduct, 
given an email between WestRock staﬀ that the company “al‐
ways  follow[s]  IP  [International  Paper].”  But,  as  we  have 
noted several times, merely following a leader is not the same 
as agreeing to do something. Also of little probative value is 
the fact that a WestRock vice president met with other manu‐
facturers on the day between the first defendant’s joining the 
increase  and  WestRock’s  decision  to  follow  suit.  Before  this 
meeting,  the  increase  had  been  floated  by  a  non‐defendant. 
See Valspar Corp. v. E.I. Du Pont de Nemours, 152 F. Supp. 3d 
234,  247  (D.  Del.  2016),  aﬀ’d  873  F.3d  185  (declining  to  infer 
No. 17‐2808                                                     21

that  a  meeting  provided  an  opportunity  to  conspire  when 
price  increase  announcements  occurred  before  and  after  the 
meeting). And WestRock oﬀered evidence that since April it 
had been contemplating that prices would go up. Purchasers’ 
parallel  pricing  evidence  does  not  provide  a  hook  for 
WestRock’s liability.  
                                 2 
    Perhaps  the  most  compelling  evidence  of  collusion  is 
WestRock’s  supply  restrictions.  During  the  class  period, 
WestRock closed seven of its mills and took other steps to re‐
duce capacity. WestRock attempts to rationalize this behavior 
in various ways. It claims that the closures were part of a 2003 
restructuring plan to get rid of ineﬃcient plants in light of its 
purchase of a highly eﬃcient mill. It also asserts that it made 
certain  sales  decisions  in  light  of  a  green  marketing  plan 
where buyers would assume a mill’s associated environmen‐
tal liabilities. And WestRock reminds us that it sold the mills 
while  it was under the oversight of the bankruptcy court, a 
committee of creditors, and financial advisors. 
    These explanations are all plausible. Yet they do not over‐
come the inference of conspiracy given that, unlike Georgia‐
Pacific’s  reversible  cuts,  WestRock’s  supply  behavior  could 
not be undone easily. Such perilous leading risked significant 
losses.  Furthermore,  a  vice  president  wrote  that  WestRock 
“ha[d] done [its] part,” implying it played a role in a larger 
agreement. And  other  company  emails  state  that  restricting 
supply would help raise prices, something no manufacturer 
could do alone.  
   While this discussion may suggest that the Purchasers win 
the day, the insurmountable problem is one of timing: these 




                                                                    
22                                                   No. 17‐2808 

events occurred pre‐discharge. Even assuming (favorably to 
the Purchasers) that WestRock was part of a cartel, they fall 
short  on  presenting  evidence  that  WestRock  was  involved 
post‐discharge. In those months, WestRock did some machine 
maintenance, but it did not close any mills and generally op‐
erated at a high level of production and capacity.  
                                3 
    Last, we consider the other evidence that the Purchasers 
lodged against WestRock. This includes incriminating state‐
ments made by WestRock employees and an article discuss‐
ing the CEO’s statements that the company needed a restruc‐
turing plan to “cut supply enough at [WestRock] to force price 
increases throughout the industry.” The latter is inadmissible 
hearsay. Eisenstadt, 113 F.3d at 742. The Purchasers maintain 
nonetheless  that  the  CEO’s  deposition  testimony  confirms 
that he was signaling indirectly the company’s commitment 
to a price‐fixing plan. It does not. 
   Worse for WestRock are two vice‐presidents’ remarks that 
the company had “little choice” or “no choice” but to join the 
price increases, even though one was not supported by sup‐
ply and demand. The most plausible explanation for its deci‐
sion to go along with a price hike out of obligation, when that 
hike is not economically justified, is that WestRock had com‐
mitted to an agreement. See In re Flat Glass Antitrust Litig., 385 
F.3d 350, 369 (3d Cir. 2004) (finding probative documents em‐
phasizing  that competitors  had  to hold  the  line on price in‐
creases that were not economically supported). Also inculpa‐
tory  was  a  staﬀ  member’s  email  to  a  vice‐president,  among 
others, that “the only way to get paid is to have a 1994‐95 sit‐
uation where the tide rises for all boats.” The Purchasers en‐
No. 17‐2808                                                     23

courage us to read this statement as a reference to the contain‐
erboard industry’s earlier antitrust violations. See Linerboard, 
305  F.3d  145.  These  statements  are  some  of  the  Purchasers’ 
strongest evidence that WestRock’s price hikes and mill clo‐
sures  were  more  than  just  conscious  parallelism.  But  again, 
they  all  occurred  pre‐discharge,  and  so  they  say  nothing 
about WestRock’s post‐discharge conduct.  
     The Purchasers finally oﬀer some economic and noneco‐
nomic  evidence  that  could  suggest  suspicious  activity.  But 
even if it is credited, it is not enough to permit a trier of fact 
to  find  impermissible  coordination.  Statements  by  Georgia‐
Pacific staﬀ are not enough to cast a cloud over its follow‐the‐
leader  price  increases  and  flexible  production  adjustments. 
And while some of WestRock’s behavior, particularly its mill 
closures, gives us pause, the Purchasers fail to establish that 
anything the company did post‐discharge amounts to rejoin‐
ing any existing conspiracy. This case shares many similari‐
ties with our decision in Text Messaging. In both situations, the 
plaintiﬀs  did  not  discover  a  “smoking  gun  or  …  additional 
circumstantial evidence that further tilts the balance in favor 
of liability.” Id. at 871 (citation omitted). The Purchasers may 
be right that the containerboard industry got savvier at hiding 
its  antitrust  violations.  But  unfortunately  for  them,  they 
“failed to carry the burden” of “establishing a prima facie case 
of explicit collusion,” oﬀering “no more than a plausible in‐
terpretation” of the defendants’ anticompetitive conduct. Id. 
at 876. 
                                IV 
    The outcome of this case flows directly from both the lim‐
itation  in  section  1  of  the  Sherman  Act  to  anticompetitive 




                                                                    
24                                                    No. 17‐2808 

agreements and the Supreme Court’s cautions against inter‐
fering with individual firm behavior in ways that could inad‐
vertently  distort  incentives  to  compete.  In  Matsushita,  the 
Court warned against “mistaken inferences … [that] chill the 
very  conduct  the  antitrust  laws  are  designed  to  protect.’” 
Matsushita, 475 U.S. at 594; see also Text Messaging, 782 F.3d at 
874  (expressing  pragmatic  concerns  about  prohibiting  con‐
scious parallelism).  
     Scholars, lawmakers, and courts have yet to agree on a reg‐
ulatory  regime  that  can  address  oligopolistic  behavior  that 
leads to higher prices and reduced consumer choice, without 
stifling  normal  business  activity.  For  now,  we  follow  estab‐
lished law to the eﬀect that “‘conscious parallelism’ has not 
yet  read  conspiracy  out  of  the  Sherman  Act  entirely.” 
Twombly, 550 U.S. at 552 (citation omitted). 
   Because the evidence proﬀered by the Purchasers does not 
tend  to  exclude  the  possibility  that  Georgia‐Pacific  and 
WestRock  engaged  only  in  tacit  collusion,  we  AFFIRM  the 
judgment of the district court.